DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 4/23/2021. 
Claims 6, 14 and 18 are amended. 
Claim 10 is canceled. 
Claims 1-9 and 11-21 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim Continuation benefit to US patent 10,688,662 (application # 15/840,643) filled on 12/13/2017.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 (“Nguyen”), and further in view of US 2018/0329418 ("Baalke").
Regarding claim 1, Nguyen discloses a method for reporting remote traffic conditions to off-board operational assets in a  (see fig 1, a where 320 is mobile devices, 320 corresponds to mobile agent (vehicle, see fig 4A). 300 is cloud computing environment. 300 corresponds to off-board operational assets. See also [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328, such as telematics devices, navigation and infotainment devices, and vehicle tracking devices that may be on-board, built-into, or installed in a vehicle 332.”; see also [0051], where “The computing network environment may be concentrated in a physical location or distributed, such as by a cloud computing environment 300 and/or a fog computing environment.”; see also [0057], where “Each mobile device 320 may communicate with at least one of the cloud computing environment 300, the TCD controller 340, another mobile device 320, and the detection device 360 through at least one of any form of wireless communication.”; see also [0233], where “The TMS 101 may determine what guidance or instructions to provide or what actions to take based, ……..speed limits, vehicle routes, and traffic conditions on surrounding roads and junctions.”), comprising: 
navigating a mobile (see fig 8D, where a navigation process based on traffic and prioritization of operation is shown. see also [0185], where “FIG. 8D is a diagram of exemplary processes of an adaptive traffic management process 650 and a navigation process 670 based on traffic and prioritization operations described elsewhere in this specification, that may be applied by the TMS 101 together, or by the TMS 101 and a separate navigation service or system configured to communicate with the TMS 101. An adaptive traffic management process 650, the process 650 providing adaptive traffic management for one or more signalized junctions, and a navigation , wherein the navigation route is proximate to a number of moving or movable obstacles in the area  (see [0111], where “The TMS 101 may further include a number of sensors, for example, a detection device 360, for detecting presence, movement, or status, for example, of vehicles, cyclists, and pedestrians, operating conditions, ambient conditions, and conditions that may be relevant to operation of the TMS 101.”; see also [0202], where “FIGS. 8E-8F illustrate exemplary conditions where the TMS 101 may use different system operating modes, depending on system load or condition. A measure of system load is traffic density, which may occupy a continuum from light to heavy traffic,”; see also [0208], where “FIG. 8E is a graph illustrating VSS and traffic density, and three operating regions P, Rand E, according to one example. The graph describes conditions of a road segment, zone or area where different operating modes or sets of operating modes may be used by the TMS 101 in each region toward meeting various objectives, and may use traffic density to represent conditions.”; navigation route is selected based on the traffic density. Traffic density include other moving objects (e.g. pedestrian, other vehicles etc.)); 
at two or more locations along the navigation route, using a traffic sensor (see [0085], where “At least one of the cloud computing environment 300, the traffic signal system 348, and the TCD controller 340 may be configured to process data received from a number of sources, including the mobile device 320,……… Data sources may include inputs from roadside detection systems (e.g. inductive loops, video or thermal cameras, radar, etc.), detection broadcast from mobile devices and/or vehicles, detection information from vehicles, bicyclists, pedestrians and  mobile device is collecting/sensing movement data of bicyclists, pedestrians of roadside/on the road. The detection devices are positioned at various locations along the route.) and, in response, generate sensor output (see [0360], where “In one example, the TMS 101 or a system configured to communicate with the TMS 101 may calculate an instantaneous VSS 611 element of a vehicle pertaining to vehicle speed…. Further, if a vehicle speed sensor output is available, that data may also be received by the TMS 101, processed (and time-stamped), stored, and incorporated in the vehicle speed calculation, such as by converting the speed sensor output signal to a speed, and comparing the result with the vehicle speed calculated from GPS coordinates.”; TMS is calculating VSS (Vehicle score stack) based on sensor output.); 
generating a traffic analysis from the sensor output (see fig 8E-F; see also [0208], where “The region P may represent conditions where the TMS 101 may use vehicle centric operating modes to optimize the road network and/or traffic signals for one or more specific vehicles, generally for a low traffic density range. The region R may represent conditions where the TMS 101 may use system-centric operating modes to optimize the road network and/or traffic signals for a majority of known or detected vehicles, generally for a high traffic density range. As traffic density increases from a lower range toward a higher range fewer vehicles may be provided with a vehicle-centric operating mode, specifically only the vehicles or vehicle , wherein the traffic analysis includes density values for the obstacles in the area  (see [0201], where “The TMS 101 may be used in a zone or area to detect and calculate traffic counts and flows. Based on use of at least one system operating mode, the TMS 101 may dynamically prioritize vehicle traffic and communicate with and through mobile devices, vehicles, and roadside equipment to provide guidance and instruction to vehicles and users, such as by providing navigation information, operating and adapting traffic signal timing, speed limits, and driving routes, adjusting system conditions, monitoring system usage, performance, and inputs, and communicating with users or vehicles on the system to provide feedback based on real-time or near real-time conditions, probabilistic estimates, or historical data.”; see also [202], where “A measure of system load is traffic density, which may occupy a continuum from light to heavy traffic, from having only one vehicle on a road segment, the vehicle able to drive freely, toward having higher traffic volumes approaching a saturation threshold, and then reaching severe congestion, such as a situation of gridlock where traffic is effectively at a standstill.”; based on the traffic density TMS select the route; see also [0203-0205]);
communicating the traffic analysis from the two or more locations from the mobile (see fig 1, where 320 is in communication with 348 of 101. See also fig 4B, where an example of communication between mobile device and traffic signal systems is shown. see also [0085], where “detection broadcast from mobile devices and/or vehicles, detection information from vehicles, bicyclists, pedestrians and drones or devices configured to communicate presence and location where various types of traffic related data (presence of traffic signal, pedestrian, other vehicle) is collected by mobile device and sent to TMS. So detected traffic data (presence of obstacles and location) from mobile device is communicated with TMS.); and 
modifying at least one operation of the off-board operational asset based on the traffic analysis (per [0019] of PGPUB, off-board operational asset is remotely located and modify the operation of a location based on the traffic analysis (e.g. additional services or closing services). see [0257], where “Actions may include at least one of generating an alternate route for the second vehicle such that, if the second vehicle were traveling on the alternate route,”; based on the traffic density information second vehicle is rerouted by TMS via communication with TSS, 348 and cloud computing environment, 300. Traffic density data is coming from the mobile device as well as cloud computing environment. TCD controller is directly connected to 300 and 300 provide computational resources. Cloud computing environment is interpreted as off-board operational asset and cloud computing environment is rerouting a vehicle based on the traffic density. see also [0258]. See also [0420], where “FIG. 22 is a diagram of an adaptive traffic signal control process 3000 of a junction located within an area of the 1MS 101 that may be executed by the TMS 101, a TSS 348, and/or a TCD controller 340, according to one example.”; see also [0426], where “The communication system 4002 may receive data from elsewhere within the TMS 101, such as from the cloud computing environment 300”; see also [0057] and [0061]).
Per submitted specification, facility was interpreted as an area, where various types (e.g. fixed, moving) of obstacles are present and autonomous agent is navigating though that area (see at least fig 5 of PGPUB, where an example of shopping mall is shown.).
Nguyen does not explicitly disclose in a facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Nguyen does not disclose the following limitations:
 an autonomous agent; and 
at two or more locations along the navigation route, using a traffic sensor onboard the mobile autonomous agent to sense movement of the obstacles in the area. 
However Baalke discloses a method, wherein an autonomous agent is navigated/controlled in an area (see [0011], where "the autonomous vehicle can locally execute blocks of the method S100 to: navigate toward an intersection coinciding with its assigned navigation route; collect sensor data (e.g., optical distance and/or color information) of a field around the autonomous vehicle; determine its position and orientation near the intersection based on a localization map and immutable features detected in these sensor data (e.g., edges of sidewalks, road signs, building facades, etc.); and to determine whether the autonomous vehicle has right of way to enter the intersection (i.e., enter onto and navigate along the crosswalk coinciding with its navigation route) based on mutable features detected in these autonomous agent corresponds to autonomous vehicle.); and 
at two or more locations along the navigation route, using a traffic sensor onboard the mobile autonomous agent to sense movement of the obstacles in the area (see [0010], where “The autonomous vehicle can: fuse data from various sensors integrated into the autonomous vehicle”; integrated into the autonomous vehicle is interpreted as onboard the autonomous agent. See also [0083], where “the autonomous vehicle can: generate a first scan from data output by various sensors integrated into the autonomous vehicle; and then pass features extracted from the first scan into the intersection model to predict a state of the intersection at a second, future time (e.g., one second later). For example, the autonomous vehicle can extract various features from the first scan, including: location, orientation, velocity, and size of road vehicles at and approaching the intersection; a length of a crosswalk or width of a street at the intersection; a number of pedestrians and their positions and orientations near the crosswalk; states of traffic and crosswalk signals at the intersection; etc.”; obstacles on the road is detected by the sensor integrated on the vehicle. Autonomous vehicle is identifying the obstacles continuously while moving along the path. So it is obvious that autonomous vehicle is identifying the stationary and moving obstacles at two or more locations along the route.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen to incorporate the teachings of Baalke by including the above feature, at two or more locations along the navigation route, using a traffic sensor onboard the mobile autonomous agent to sense movement of the obstacles in the facility, for reducing the involvement of human by driving the agent autonomously and avoiding the risk of collision with a person or another moving object.
Regarding claim 2, Nguyen further discloses a method, wherein the off-board operational asset is located at a fixed location in the area  (see [0051], where “The computing network environment may be concentrated in a physical location”; see also [0056], where “The cloud computing environment 300 may also be accessed through fixed devices such as a desktop terminal 330,”).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Regarding claim 7, Nguyen further discloses a method, wherein the off-board operational asset comprises a mobile handheld device operated by a guest of the area (see [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328, such as telematics devices, navigation and infotainment devices,”; see also [0299], where “vehicle's speed may be determined by at least one of the vehicle's sensors, such as a transmission rotation speed, derived via GPS signals received by a mobile or portable device on-board the vehicle”; see also vehicle is equipped with a portable device and based on the traffic density information second vehicle is rerouted. Traffic density data is coming from the mobile device. see also [0258]).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Regarding claim 8, Nguyen further discloses a method, wherein  (see fig 8D, where a navigation process based on traffic and prioritization of operation is shown. see also [0185], where “FIG. 8D is a diagram of exemplary processes of an adaptive traffic management process 650 and a navigation process 670 based on traffic and prioritization operations described elsewhere in this specification, that may be applied by the TMS 101 together, or by the TMS 101 and a separate navigation service or system configured to .
Nguyen does not explicitly disclose through the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Nguyen does not disclose a method, wherein the facility is configured such that the obstacles have unregulated flow patterns in at least one area of the space.
However Baalke further discloses a method, wherein the area (see [0010], where “navigate across an intersection, such as uncontrolled, yield-controlled, stop-controlled, and signal-controlled intersections.”; see also [0011], where “the autonomous vehicle can locally execute Blocks of the method S100 to: navigate toward an intersection coinciding with its assigned navigation route; collect sensor data (e.g., optical distance and/or color information) of a field around the autonomous vehicle; determine its position and orientation near the intersection based on a localization map and immutable features detected in these sensor data ( e.g., edges of sidewalks, road signs, building facades, etc.); and to determine whether the autonomous vehicle has right of way to enter the intersection (i.e., ; intersection is usually have unregulated flow patterns.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen to incorporate the teachings of Baalke by including the above feature, the facility is configured such that the obstacles have unregulated flow patterns in at least one area of the space, for reducing the involvement of human by driving the agent autonomously and avoiding the risk of collision with a person or another moving object.
Regarding claim 9, Nguyen further discloses a method, wherein the mobile  (see fig 4A, 320 is a mobile devices; see also [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328,”; see also [0055], where “signals from a wireless interface of the mobile device 320 and a wireless communication channel are transmitted to the mobile network service 380.”; TCD controller detection device and mobile device is connected wirelessly. see also[0064], where “Each traffic signal system 348 may be configured to provide communication and detection between at least one mobile device 320, the cloud computing environment 300, at least one TCD controller 340, and at least one detection device 360 to adaptively manage traffic 
Nguyen does not disclose an autonomous agent. However Baalke further discloses a method, wherein an autonomous agent is navigated/controlled in an area (see [0011], where “the autonomous vehicle can locally execute Blocks of the method S100 to: navigate toward an intersection coinciding with its assigned navigation route; collect sensor data (e.g., optical distance and/or color information) of a field around the autonomous vehicle; determine its position and orientation near the intersection based on a localization map and immutable features detected in these sensor data ( e.g., edges of sidewalks, road signs, building facades, etc.); and to determine whether the autonomous vehicle has right of way to enter the intersection (i.e., enter onto and navigate along the crosswalk coinciding with its navigation route) based on mutable features detected in these sensor data ( e.g., states of controlled traffic signs, states of other vehicles nearby, states of pedestrians nearby, etc.)”). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen to incorporate the teachings of Baalke by including the above feature, wherein an autonomous agent is navigated/controlled in an area, for reducing the involvement of human by driving the agent autonomously and avoiding the risk of collision with a person or another moving object.
Regarding claim 11, Nguyen further discloses a method, wherein the motion information comprises direction and speed of individual ones of the obstacles or of groups of the obstacles (see [0074], where “Each TCD 344 may include or be complemented by a sign or display to provide additional information, such as a countdown until a green or red light will be  348b, 348c may receive data from the mobile device 320 disclosing at least one of identification, location, heading, speed, status, and time information”; see also [0085]. see also [0088], where “Traffic flows through the junction A may be described by a system of equations that sum a number of vehicles entering and exiting each direction of the junction A during a time period”; 300/348 is getting speed and heading information from all of the vehicles. Heading corresponds to direction. see also [0111], where “The TMS 101 may further include a number of sensors, for example, a detection device 360, for detecting presence, movement, or status, for example, of vehicles, cyclists, and pedestrians, operating conditions, ambient conditions, and conditions that may be relevant to operation of the TMS 101.”; pedestrians/other vehicles/cyclists are interpreted as obstacles.). 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), and in view of US 2018/0329418 ("Baalke"), as applied to claim 1 above, and further in view of US 2020/0005420 ("Wang").
Regarding claim 3, Nguyen discloses a method, wherein a vehicle (mobile robot) is navigated in an area based on the presence of obstacles on that area. Nguyen also discloses a method that reroute the vehicle (modify the vehicle route) based on the traffic analysis of that area.
wherein the at least one modified operation comprises modifying staffing at or near the fixed location based on anticipated traffic implied by the traffic analysis.
However Wang discloses a method of transportation capacity dispatch, wherein the at least one modified operation comprises modifying (For the examination purposes, the claim was interpreted as sending more resources (e.g. staff) to a location or take out some resources (e.g. staff) back based on the traffic analysis. see fig 4A, determination module, 407 that determine surplus/insufficient transportation capacity of a particular area.  Dispatch module, 409 is modifying the number of transportation capacity (need more service provider or not) based on the status of a particular service area. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched”; see also fig 6, where determine area that need more transportation capacity due to insufficient transportation capacity and send service more provider/transportation capacity based on determination. see also [0139]). 
Wang teaches a transportation capacity dispatch method based on the traffic analysis of a particular area for ensuring quality of services and efficiently operates the robots. It would be obvious to modify the staffing instead of transportation capacity on a location based on the traffic analysis by using the method disclosed by Wang. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the teachings of Wang by including the above feature, wherein the at least one modified operation comprises modifying staffing at or near the fixed location based on anticipated traffic implied by the traffic analysis, for efficiently utilizing the available staff while ensuring the quality of services to the visitors. 
Regarding claim 4, Nguyen in view of Baalke does not disclose the following limitation: wherein the at least one modified operation comprises opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis. 
However Wang further discloses a method of transportation capacity dispatch, wherein the at least one modified operation comprises opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis (see fig 4A, determination module, 407 that determine surplus/insufficient transportation capacity of a particular area.  Dispatch module, 409 is modifying the number of transportation capacity (need more service provider or not) based on the status of a particular service area. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched”; see also fig 6, where determine area that need more transportation capacity due to insufficient transportation capacity and send service more provider/transportation capacity based on determination. see also [0139]. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched from one or more other service areas currently or during a future period of time. The candidate service areas may refer to a service area that can provide service providers to the target service area.”). 
Wang teaches a transportation capacity dispatch method based on the traffic analysis of a particular area for ensuring quality of services and efficiently operates the robots. It would be obvious to send/open additional services instead of transportation capacity on a location based on the traffic analysis by using the method disclosed by Wang. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the teachings of Wang by including the above feature, wherein the at least one modified operation comprises opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis, for efficiently utilizing the available staff while ensuring the quality of services to the visitors. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), and in view of US 2018/0329418 ("Baalke"), as applied to claim 1 above, and further in view of US 2018/0018882 ("Joyson").
Regarding claim 5, Nguyen further discloses a method, wherein the at least one modified operation comprises (see [0257], where “Actions may include at least one of generating an alternate route for the second vehicle such that, if the second vehicle were traveling on the alternate route,”; based on the traffic density information second vehicle is rerouted by TMS via communication with TSS, 348 and cloud computing environment, 300. Traffic density data is coming from the mobile device as well as cloud computing environment. TCD controller is directly connected to 300 and 300 provide computational resources. Cloud computing environment is interpreted as off-board operational asset and cloud computing environment is rerouting a vehicle based on the traffic density. see also [0258]. See also [0420], where “FIG. 22 is a diagram of an adaptive traffic signal control process 3000 of a junction located within an area of the 1MS 101 that may be executed by the TMS 101, a TSS 348, and/or a TCD controller 340, according to one example.”; see also [0426], where “The communication system 4002 may receive data from elsewhere within the TMS 101, such as from the cloud computing environment 300”; see also [0057] and [0061]).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Nguyen in view of Baalke does not disclose the following limitation (wherein the at least one modified operation comprises activating a kiosk in a space proximate to guests).
However Joyson discloses an airport terminal status analysis method, wherein the at least one modified operation comprises activating a checkpoint (see [0119], where “open additional checkpoints as may be needed to handle the predicted increase in passenger traffic at the checkpoint and/or airport.”; space corresponds to airport. See also [0096] and [0097]).
Joyson discloses a method of opening additional checkpoints based on the traffic in order to reduce the check-in/checkout delay time. It would be obvious to open additional kiosk instead of checkpoint by using the method disclosed by Joyson.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the teachings of Joyson by including the above feature, wherein the at least one modified operation comprises activating a kiosk in a space proximate to guests in the facility, for balancing between security and inconvenience of time delays to the visitors.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), and in view of US 2018/0329418 ("Baalke"), as applied to claim 1 and 14 above, and further in view of automatic machine translation of CN 106204594 ("Zhang").
Regarding claim 12, Nguyen in view of Baalke does not disclose the following limitation (wherein the act of generating a traffic analysis comprises processing the sensor output to generate the traffic analysis using the Gunnar-Farneback optical flow algorithm).
 However Zhang discloses a method, wherein the act of generating a traffic analysis comprises processing the sensor output to generate the traffic analysis using the Gunnar-Farneback optical flow algorithm (see page 8, machine translation, “use Gunnar Farneback’s algorithm to calculate dense optical flow”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the wherein the act of generating a traffic analysis comprises processing the sensor output to generate the traffic analysis using the Gunnar-Farneback optical flow algorithm, in order to use a well-known and predictable a method of moving target detection from the sequences of Images.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), and in view of US 2018/0329418 ("Baalke"), as applied to claim 1 above, and further in view of US 2014/0267734 ("Hart").
Regarding claim 13, Nguyen in view of Baalke does not disclose the following limitation (wherein the act of generating a traffic analysis comprises filtering traffic data to crop out subsets of the sensor output to remove data irrelevant to operation of the off-board operational asset). 
However Hart discloses a method, wherein the act of generating a traffic analysis comprises filtering traffic data to crop out subsets of the sensor output to remove data irrelevant to operation of the off-board operational asset (see [0026] and [0640], where CPUs are capable of filtering. see also [0049], where "In step 53, the SPU 20 selects an object from the object list to be considered as a possible tracked object. The selected object is passed to an object filter in step 54,At step 55 and step 56, the 5PU 20 performs the object filtering.”; see also [0050], [0052] and fig 4, where DTU 30 is capable of giving flow decisions based on multiple data from a subset of one or more SPUs 20).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the wherein the act of generating a traffic analysis comprises filtering traffic data to crop out subsets of the sensor output to remove data irrelevant to operation of the off-board operational asset, in order to improve the efficiency and avoid collisions of traffic flow.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 (“Nguyen”), and in view of US 2018/0329418 (“Baalke”), and further in view of US 2010/0106356 ("Trepagnier").
Regarding claim 14, Nguyen discloses a system for communicating traffic analysis in a space with a plurality of obstacles (see fig 1, a traffic management system (TMS) 101 is shown. where 320 is mobile devices. 320 corresponds to mobile agent (vehicle, see fig 4A). 300 is cloud computing environment. 300 corresponds to off-board operational assets. See also [0111], where “The TMS 101 may further include a number of sensors, for example, a detection device 360, for detecting presence, movement, or status, for example, of vehicles, cyclists, and pedestrians, operating conditions, ambient conditions, and conditions that may be relevant to operation of the TMS 101.”; see also [0233], where “The TMS 101 may determine what guidance or instructions to provide or what actions to take based, ……..speed limits, vehicle routes, and traffic conditions on surrounding roads and junctions.”),  
a mobile traffic analysis unit moving between at least two locations and including an  digital camera capturing a sequence of video frames of the space from at least two locations, the sequence of video frames including the obstacles, wherein the mobile traffic analysis unit further includes a flow module processing the sequence of video frames to generate traffic analysis results including motion information for the obstacles in the space (see [0085], where “At least one of the cloud computing environment 300, the traffic signal system 348, and the TCD controller 340 may be configured to process data received from a number of sources, including the mobile device 320,……… Data sources may include inputs from roadside detection systems (e.g. inductive loops, video or thermal cameras, radar, etc.), detection broadcast from mobile devices and/or vehicles, detection information from vehicles, bicyclists, pedestrians and drones or devices configured to communicate presence and location information to the TMS 101, and aggregate data feeds from traffic/navigation providers (e.g. through the cloud, apps, and/or internet).”; see also [0108], where “Further, parts of a traffic signal system (TSS) 348 or the TMS 101 such as a TCD controller 340, a CMU 342, a detection device 360, and/or a TCD 340 may be positioned at various locations of the area B100.”; mobile device is collecting/sensing movement data of bicyclists, pedestrians of roadside/on the road. The detection devices are positioned at various locations along the route. See also [0360], where “In one example, the TMS 101 or a system configured to communicate with the TMS 101 may calculate an instantaneous VSS 611 element of a vehicle pertaining to vehicle speed…. Further, if a vehicle speed sensor output is available, that data may also be received by the TMS 101, processed (and time-stamped), stored, and incorporated in the vehicle speed calculation, such as by converting the speed sensor output signal to a speed, and comparing the result with the vehicle speed calculated from GPS coordinates.”; TMS is calculating VSS (Vehicle score stack) based on sensor output. See also fig 8E-F; see also [202], where “A measure of system based on the traffic density TMS select the route; see also [0203-0205]); 
a fixed-location operational asset communicating with the mobile traffic analysis unit to receive the traffic analysis results (see [0051], where “The computing network environment may be concentrated in a physical location”; see also [0056], where “The cloud computing environment 300 may also be accessed through fixed devices such as a desktop terminal 330,”), wherein at least one operation of the fixed-location operational asset is modified based on the traffic analysis results (per [0019] of PGPUB, off-board operational asset is remotely located and modify the operation of a location based on the traffic analysis (e.g. additional services or closing services). Nguyen at see [0257], where “Actions may include at least one of generating an alternate route for the second vehicle such that, if the second vehicle were traveling on the alternate route,”; based on the traffic density information second vehicle is rerouted by TMS via communication with TSS, 348 and cloud computing environment, 300. Traffic density data is coming from the mobile device as well as cloud computing environment. TCD controller is directly connected to 300 and 300 provide computational resources. Cloud computing environment is interpreted as off-board operational asset and cloud computing environment is rerouting a vehicle based on the traffic density. see also [0258]. See also [0420], where “FIG. 22 is a diagram of an adaptive traffic signal control process 3000 of a junction located within an area of the 1MS 101 that may be executed by the TMS 101, a TSS 348, and/or a TCD controller .
Nguyen does not disclose the following limitations:
the space being configured such that the obstacles have unregulated flow patterns in at least one area of the space; and 
a mobile traffic analysis unit moving between at least two locations and including an onboard digital camera.
However Baalke further discloses a method, wherein the space being configured such that the obstacles have unregulated flow patterns in at least one area of the space (see [0010], where “navigate across an intersection, such as uncontrolled, yield-controlled, stop-controlled, and signal-controlled intersections.”; see also [0011], where “the autonomous vehicle can locally execute Blocks of the method S100 to: navigate toward an intersection coinciding with its assigned navigation route; collect sensor data (e.g., optical distance and/or color information) of a field around the autonomous vehicle; determine its position and orientation near the intersection based on a localization map and immutable features detected in these sensor data ( e.g., edges of sidewalks, road signs, building facades, etc.); and to determine whether the autonomous vehicle has right of way to enter the intersection (i.e., enter onto and navigate along the crosswalk coinciding with its navigation route) based on mutable features detected in these sensor data ( e.g., states of controlled traffic signs, states of other vehicles nearby, states of pedestrians nearby, etc.)” see also fig 1, where vehicles are ; intersection is usually have unregulated flow patterns.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen to incorporate the teachings of Baalke by including the above feature, the space being configured such that the obstacles have unregulated flow patterns in at least one area of the space, for avoiding the risk of collision with a person or another moving object.
Nguyen in view of Baalke does not explicitly disclose the following limitation:
a mobile traffic analysis unit moving between at least two locations and including an onboard digital camera.
However Trepagnier discloses a system, wherein an autonomous agent is navigated/controlled in an area (see [0060], where “FIG. 3B is a schematic illustration of an autonomous vehicle according to one embodiment of the invention”); and 
a mobile traffic analysis unit moving between at least two locations and including an onboard digital camera (see [0075], where “Accordingly, the integrated printed circuit platform embodiment provides unique capabilities for the autonomous vehicle of the invention through a novel configuration which includes a processor configured to receive input from sensors on-board the autonomous vehicle, identify a travel path from one destination to another, identify stationary and moving obstacles and waypoints along the travel path, and correct the travel path to avoid both the stationary and moving obstacles.”; autonomous vehicle is identifying the obstacles continuously while moving along the path using onboard sensors. see also [0057], where “the emitter 12, the detector 18, and the associated optics constitute a laser radar . 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke to incorporate the teachings of Trepagnier by including the above feature, a mobile traffic analysis unit moving between at least two locations and including an onboard digital camera, for continuously monitoring surrounding situation while driving that will eventually reduce the risk of collision with a person or another moving object.
Regarding claim 16, Nguyen further discloses a system, wherein the mobile traffic analysis unit comprises a mobile robot or driverless vehicle in wireless communications with the fixed-location operational asset to communicate the traffic analysis results from the at least two locations (see fig 4A, 320 is a mobile devices; see also [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328,”; see also [0055], where “signals from a wireless interface of the mobile device 320 and a wireless communication channel are transmitted to the mobile network service 380.”; TCD controller detection device and mobile device is connected wirelessly. see also [0064], where “Each traffic signal system 348 may be configured to provide communication and detection between at least one mobile device 320, the cloud computing environment 300, at least one TCD controller 340, and at least one detection device 360 to adaptively manage traffic control devices and/or systems.”; See also .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), in view of US 2018/0329418 ("Baalke"), and in view of US 2010/0106356 ("Trepagnier"), as applied to claim 14 above, and further in view of US 2014/0267734 ("Hart").
Regarding claim 15, Nguyen further discloses a system, wherein the motion information comprises direction and speed of individual ones of the obstacles or of groups of the obstacles (see [0074], where “Each TCD 344 may include or be complemented by a sign or display to provide additional information, such as a countdown until a green or red light will be provided, until another condition has been met, or indicators for pedestrians, bicyclists, vehicles, and certain modes of transportation (e.g. transit buses, rail, etc.) to stop or proceed.”; see also [0084], where “the cloud computing environment 300 and/or at least one of the traffic signal systems 348a, 348b, 348c may receive data from the mobile device 320 disclosing at least one of identification, location, heading, speed, status, and time information”; see also [0085]. see also [0088], where “Traffic flows through the junction A may be described by a system of equations that sum a number of vehicles entering and exiting each direction of the junction A during a time period”; 300/348 is getting speed and heading information from all of the vehicles. Heading corresponds to direction. see also [0111], where “The TMS 101 may further include a number of sensors, for example, a detection device 360, for detecting presence, movement, or status, for example, of vehicles, cyclists, and pedestrians, operating conditions, pedestrians/other vehicles/cyclists are interpreted as obstacles.). 
Nguyen in view of Baalke and Trepagnier does not disclose the following limitation (wherein the mobile traffic analysis unit comprises a traffic data filtering module run by a processor to crop out subsets of each of the video frames to remove data associated with areas of the space without navigable pathways for the mobile traffic analysis unit or to correct for lens positioning in the space).
However Hart further discloses a system, wherein the mobile traffic analysis unit further comprises a traffic data filtering module run by a processor to crop out subsets of each of the video frames to remove data associated with areas of the space without navigable pathways for the mobile traffic analysis unit or to correct for lens positioning in the space and distortion (see [0026] and [0640], where CPUs are capable of filtering. see also [0049], where "In step 53, the SPU 20 selects an object from the object list to be considered as a possible tracked object. The selected object is passed to an object filter in step 54,At step 55 and step 56, the 5PU 20 performs the object filtering.”; see also [0050], [0052] and fig 4, where DTU 30 is capable of giving flow decisions based on multiple data from a subset of one or more SPUs 20).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke and Trepagnier to incorporate the teachings of Hart by including the above feature, wherein the mobile traffic analysis unit further comprises a traffic data filtering module run by a processor to crop out subsets of each of the video frames to remove data associated with areas of the space without navigable pathways for the mobile traffic analysis unit or to correct for lens positioning in the space and distortion, in order to improve the efficiency and avoid collisions of traffic flow.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen"), in view of US 2018/0329418 ("Baalke"), and in view of US 2010/0106356 ("Trepagnier"), as applied to claim 14 above, and further in view of automatic machine translation of CN 106204594 ("Zhang").
Regarding claim 17, Nguyen in view of Baalke and Trepagnier does not disclose the following limitation (wherein the mobile traffic analysis unit processes the sequence of video frames to generate the traffic analysis results using the Gunnar-Farneback optical flow algorithm). 
However Zhang further discloses a system, wherein the mobile traffic analysis unit processes the sequence of video frames to generate the traffic analysis results using the Gunnar-Farneback optical flow algorithm (see page 8, machine translation, “use Gunnar Farneback’s algorithm to calculate dense optical flow”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Baalke and Trepagnier to incorporate the teachings of Zhang by including the above feature, wherein the mobile traffic analysis unit processes the sequence of video frames to generate the traffic analysis results using the Gunnar-Farneback optical flow algorithm,.
Claim(s) 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 (“Nguyen”), and further in view of US 2010/0106356 ("Trepagnier").
Regarding claim 18, Nguyen further discloses a method for reporting remote traffic conditions to off-board operational assets in an (see fig 1, a traffic management system (TMS) 101 is shown. where 320 is mobile devices, 320 corresponds to mobile agent (vehicle, see fig 4A). 300 is cloud computing environment. 300 corresponds to off-board operational assets. See also [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328, such as telematics devices, navigation and infotainment devices, and vehicle tracking devices that may be on-board, built-into, or installed in a vehicle 332.”; see also [0051], where “The computing network environment may be concentrated in a physical location or distributed, such as by a cloud computing environment 300 and/or a fog computing environment.”; see also [0057], where “Each mobile device 320 may communicate with at least one of the cloud computing environment 300, the TCD controller 340, another mobile device 320, and the detection device 360 through at least one of any form of wireless communication.”; see also [0233], where “The TMS 101 may determine what guidance or instructions to provide or what actions to take based, ……..speed limits, vehicle routes, and traffic conditions on surrounding roads and junctions.”), comprising: 
at two or more locations in the area  area to sense movement of obstacles in the area (see [0085], where “At least one of the cloud computing environment 300, the traffic signal system 348, and the TCD controller 340 may be configured to process data received from a number of  Data sources may include inputs from roadside detection systems (e.g. inductive loops, video or thermal cameras, radar, etc.), detection broadcast from mobile devices and/or vehicles, detection information from vehicles, bicyclists, pedestrians and drones or devices configured to communicate presence and location information to the TMS 101, and aggregate data feeds from traffic/navigation providers (e.g. through the cloud, apps, and/or internet).”; see also [0108], where “Further, parts of a traffic signal system (TSS) 348 or the TMS 101 such as a TCD controller 340, a CMU 342, a detection device 360, and/or a TCD 340 may be positioned at various locations of the area B100.”; mobile device is collecting/sensing movement data of bicyclists, pedestrians of roadside/on the road. The detection devices are positioned at various locations along the route.) and, in response, generate sensor output (see [0360], where “In one example, the TMS 101 or a system configured to communicate with the TMS 101 may calculate an instantaneous VSS 611 element of a vehicle pertaining to vehicle speed…. Further, if a vehicle speed sensor output is available, that data may also be received by the TMS 101, processed (and time-stamped), stored, and incorporated in the vehicle speed calculation, such as by converting the speed sensor output signal to a speed, and comparing the result with the vehicle speed calculated from GPS coordinates.”; TMS is calculating VSS (Vehicle score stack) based on sensor output.); 
generating a traffic analysis from the sensor output (see fig 8E-F; see also [0208], where “The region P may represent conditions where the TMS 101 may use vehicle centric operating modes to optimize the road network and/or traffic signals for one or more specific vehicles, generally for a low traffic density range. The region R may represent conditions where the TMS 101 may use system-centric operating modes to optimize the road network and/or , wherein the traffic analysis includes density values for the obstacles in the area  (see [0201], where “The TMS 101 may be used in a zone or area to detect and calculate traffic counts and flows. Based on use of at least one system operating mode, the TMS 101 may dynamically prioritize vehicle traffic and communicate with and through mobile devices, vehicles, and roadside equipment to provide guidance and instruction to vehicles and users, such as by providing navigation information, operating and adapting traffic signal timing, speed limits, and driving routes, adjusting system conditions, monitoring system usage, performance, and inputs, and communicating with users or vehicles on the system to provide feedback based on real-time or near real-time conditions, probabilistic estimates, or historical data.”; see also [202], where “A measure of system load is traffic density, which may occupy a continuum from light to heavy traffic, from having only one vehicle on a road segment, the vehicle able to drive freely, toward having higher traffic volumes approaching a saturation threshold, and then reaching severe congestion, such as a situation of gridlock where traffic is effectively at a standstill.”; based on the traffic density TMS select the route; see also [0203-0205]);
communicating the traffic analysis pertaining to the two or more locations to an operational asset in the area (see fig 1, where 320 is in communication with 348 of 101. See also fig 4B, where an example of communication between mobile device and traffic signal where various types of traffic related data (presence of traffic signal, pedestrian, other vehicle) is collected by mobile device and sent to TMS. So detected traffic data (presence of obstacles and location) from mobile device is communicated with TMS.); and 
modifying at least one operation of the operational asset based on the traffic analysis (per [0019] of PGPUB, off-board operational asset is remotely located and modify the operation of a location based on the traffic analysis (e.g. additional services or closing services). see [0257], where “Actions may include at least one of generating an alternate route for the second vehicle such that, if the second vehicle were traveling on the alternate route,”; based on the traffic density information second vehicle is rerouted by TMS via communication with TSS, 348 and cloud computing environment, 300. Traffic density data is coming from the mobile device as well as cloud computing environment. TCD controller is directly connected to 300 and 300 provide computational resources. Cloud computing environment is interpreted as off-board operational asset and cloud computing environment is rerouting a vehicle based on the traffic density. see also [0258]. See also [0420], where “FIG. 22 is a diagram of an adaptive traffic signal control process 3000 of a junction located within an area of the 1MS 101 that may be executed by the TMS 101, a TSS 348, and/or a TCD controller 340, according to one example.”; see also [0426], where “The communication system 4002 may receive data from elsewhere within the TMS 101, such as from the cloud computing environment 300”; see also [0057] and [0061]).
in a facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Nguyen does not disclose the following limitation:
at two or more locations in the area facility, using a traffic sensor onboard a mobile agent moving within the  area to sense movement of obstacles in the area . 
However Trepagnier discloses a method wherein an autonomous vehicle is navigated/controlled in an area (see [0060], where “FIG. 3B is a schematic illustration of an autonomous vehicle according to one embodiment of the invention”); and 
at two or more locations in the area facility, using a traffic sensor onboard a mobile agent moving within the area to sense movement of obstacles in the area (see [0075], where “Accordingly, the integrated printed circuit platform embodiment provides unique capabilities for the autonomous vehicle of the invention through a novel configuration which includes a processor configured to receive input from sensors on-board the autonomous vehicle, identify a travel path from one destination to another, identify stationary and moving obstacles and waypoints along the travel path, and correct the travel path to avoid both the stationary and moving obstacles.”; see also [0110], where “If a waypoint is missed, the navigation system will simply continue to the next feasible waypoint on the path. If the path is obstructed by an obstacle, the path planning systems will determine a path around the obstacle.”; autonomous vehicle is identifying the obstacles continuously while moving along the path using on board sensors. So it is obvious that autonomous vehicle is identifying the stationary and moving obstacles at two or more locations along the route.). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen to incorporate the teachings of Trepagnier by including the above feature, at two or more locations in the facility, using a traffic sensor onboard a mobile agent moving within the facility to sense movement of the obstacles in the facility, for avoiding the risk of collision with a person or another moving object.
Regarding claim 19, Nguyen further discloses a method, wherein the operational asset is located at a fixed location in the area  (see [0051], where “The computing network environment may be concentrated in a physical location”; see also [0056], where “The cloud computing environment 300 may also be accessed through fixed devices such as a desktop terminal 330,”).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).
Regarding claim 21, Nguyen further discloses a method, wherein the operational asset comprises a mobile handheld device operated by a guest of the area one modified operation comprises modifying a navigation operation directing the guest, using the mobile handheld device, to navigate within the area  (see [0052], where “Exemplary mobile devices 320 may include a cell phone 322, a smartphone 324, a tablet computer 326, and a variety of connected vehicle systems 328, such as telematics devices, navigation and infotainment devices,”; see also [0299], where “vehicle's speed may be determined by at least one of the vehicle's sensors, such as a transmission rotation speed, derived via GPS signals received by a mobile or portable device on-board the vehicle,”; see also [0313], where “Any data that is available from on-board a vehicle, through a mobile or portable device within the vehicle, from a detection device external to the vehicle, or from another data source may be used to detect, determine, estimate, anticipate, and/or infer a status of the vehicle or a driver or other vehicle occupant,”; see also [0257], where “Actions may include at least one of generating an alternate route for the second vehicle such that, if the second vehicle were traveling on the alternate route,”; vehicle is equipped with a portable device and based on the traffic density information second vehicle is rerouted. Traffic density data is coming from the mobile device. see also [0258]).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for navigation of a robot in an area that include fixed and moving obstacles. Thus, it would have been obvious to a person of ordinary skill in the art to modify Nguyen with also having the mobile agent to navigate in a facility (e.g. in a mall or park) by utilizing the same process as navigated in an area (e.g. road).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0174449 ("Nguyen") and in view of US 2010/0106356 ("Trepagnier"), as applied to claim 18 above, and in view of US 2020/0005420 ("Wang"), and further in view of US 2018/0018882 ("Joyson").
Regarding claim 20, Nguyen further discloses a method, wherein the at least one modified operation comprises at least one of:
modifying operation of one or more people-moving machines in the area (per submitted specification, people moving machines were interpreted as mobile robot (see at least fig 5 and [0054] of PGPUB). see [0257-0258], where “In a second case, which tends to exist in situations of moderate to high traffic density, if the first vehicle and the second vehicle are traveling as described in the first case except that the first vehicle buffer length and the second vehicle buffer length do intersect or overlap at the present time, or are estimated to intersect or overlap within a next time period, then the TMS 101 may take action to mitigate the effects. Actions may include at least one of generating an alternate route for the second vehicle… a route for each vehicle on the road network and connected to the TMS 101 may be generated …. or may be determined by an alternate routing process.”; see also [0211], where “In one example, a first Density Reduction system operating mode may request that a vehicle or a user defer beginning a trip to a future time or a future time period.”; see also [0216]; vehicle is rerouted based on the traffic density (one vehicle overlapped with other vehicle).).
Nguyen does not explicitly disclose in the facility. However, Nguyen discloses that the mobile agent is navigating in an area (see [0185]). The intent of this is to eventually use it for 
Nguyen in view of Trepagnier does not disclose the following limitations:
 modifying staffing at or near the fixed location based on anticipated traffic implied by the traffic analysis; 
opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis; and 
activating a kiosk in a space proximate to guests in the facility to alter traffic reported by the traffic analysis.
However Wang further discloses a method of transportation capacity dispatch, modifying transportation services (see fig 4A, determination module, 407 that determine surplus/insufficient transportation capacity of a particular area.  Dispatch module, 409 is modifying the number of transportation capacity (need more service provider or not) based on the status of a particular service area. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched”; see also fig 6, where determine area that need more transportation capacity due to insufficient transportation capacity and send service more provider/transportation capacity based on determination. see also [0139]). 
Wang teaches a transportation capacity dispatch method based on the traffic analysis of a particular area for ensuring quality of services and efficiently operates the robots. It would be obvious to modify the staffing instead of transportation capacity on a location based on the traffic analysis by using the method disclosed by Wang. and
opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis (see fig 4A, determination module, 407 that determine surplus/insufficient transportation capacity of a particular area.  Dispatch module, 409 is modifying the number of transportation capacity (need more service provider or not) based on the status of a particular service area. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched”; see also fig 6, where determine area that need more transportation capacity due to insufficient transportation capacity and send service more provider/transportation capacity based on determination. see also [0139]. See also [0063], where “The target service area may refer to a service area that needs more service providers dispatched from one or more other service areas currently or during a future period of time. The candidate service areas may refer to a service area that can provide service providers to the target service area.”). 
Wang teaches a transportation capacity dispatch method based on the traffic analysis of a particular area for ensuring quality of services and efficiently operates the robots. It would be obvious to send/open additional services instead of transportation capacity on a location based on the traffic analysis by using the method disclosed by Wang. 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Trepagnier to incorporate the  modifying staffing at or near the fixed location based on anticipated traffic implied by the traffic analysis; and opening additional services or closing services at or near the fixed location based on anticipated traffic implied by the traffic analysis, for efficiently utilizing the available staff while ensuring the quality of services to the visitors. 
Nguyen in view of Trepagnier and Wang does not disclose the following limitations:
activating a kiosk in a space proximate to guests.
However Joyson further discloses an airport terminal status analysis method, wherein the at least one modified operation comprises activating a checkpoint (see [0119], where “open additional checkpoints as may be needed to handle the predicted increase in passenger traffic at the checkpoint and/or airport.”; space corresponds to airport. See also [0096] and [0097]).
Joyson discloses a method of opening additional checkpoints based on the traffic in order to reduce the check-in/checkout delay time. It would be obvious to open additional kiosk instead of checkpoint by using the method disclosed by Joyson.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Nguyen in view of Trepagnier and Wang to incorporate the teachings of Joyson by including the above feature, wherein the at least one modified operation comprises activating a kiosk in a space proximate to guests in the facility, for balancing between security and inconvenience of time delays to the visitors. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 14-21 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Applicant’s arguments filled on 4/23/2021, with respect to claims 1-9 and 11-13, have been considered but they are not persuasive. 
The Applicant contends that:	
“For these reasons, it is clear that Nguyen fails to show or suggest providing a traffic sensor onboard a mobile autonomous agent. Further, since Nguyen fails to shown the onboard traffic sensor, it also must fail to show "generating a traffic analysis" from the sensor output of an onboard traffic sensor. Baalke fails to overcome these deficiencies of Nguyen and is not cited for such a purpose such that claim 1 is allowable over Nguyen and Baalke.”
The Examiner disagrees:
Nguyen discloses a method wherein a mobile agent/vehicle detects obstacles via off-board sensor while navigated through an area and in response to the detection of obstacles it generates output (e.g. modify the route). Nguyen does not disclose on-board traffic sensor on a mobile autonomous agent. However Baalke discloses on-board sensors on a mobile agent that detects pedestrian, cyclist or road vehicle locally for navigating across travel route (e.g. crossing 
The rejection of claim 1 is maintained by using Nguyen and Baalke. Nguyen and Baalke were used for rejection during non-final. Current OC (final rejection) uses Baalke for autonomous vehicle with on-board sensor for obstacles on the travel path detection. (Note: Having on-board sensor on mobile autonomous agent is well in the art area. For example, US 2010/0106356 ("Trepagnier") is an additional reference that discloses an autonomous vehicle control and system, wherein the autonomous vehicle is identifying the stationary and moving obstacles continuously while moving along the path by using the on-board sensors (see citations above).
The Applicant contends that:	
“The Office Action admits that Nguyen fails to shown that the mobile devices 320 are autonomous as required in claim 1. The Examiner cites to Baalke for showing a mobile autonomous agent and urges that it would be obvious to modify Nguyen by Baalke to overcome this admitted deficiency with Nguyen. Applicant disagrees. First, there is no motivation in either reference to replace any of the mobile devices 320 with one that is autonomous. Nguyen is directed toward making non-autonomous traffic flow more efficient while Baalke is directed toward autonomous navigation through intersections. The only motivation to combine the two appears to be found in Applicant's own teaching, which is unavailable for such a purpose. Second, even if the two references were combined as urged by the Examiner, the result would not achieve the method of claim 1. Baalke fails to shown an onboard traffic sensor, and, as discussed above, Nguyen also fails to show a traffic sensor on the mobile devices 320. Hence, the combination of 
The Examiner disagrees:
Nguyen discloses a method for remote traffic analysis using a mobile agent (vehicle). Nguyen does not disclose that the mobile agent (vehicle) is autonomous. However Baalke discloses an autonomous agent (vehicle) that also does traffic analysis by using the on-board sensors (e.g. detect presence/absence of obstacles on the route). So it would be obvious to incorporate autonomous agent (vehicle) disclosed by Baalke into Nguyen for driving the mobile agent (vehicle) autonomously so that reporting of  traffic analysis can be performed autonomously (without the involvement of a human). Also Nguyen does not disclose that the mobile agent (vehicle) cannot be autonomous (or has to be human operated).
The Applicant contends that:	
“Still further, claim 1 calls for "at two or more locations along the navigation route" using the traffic sensor onboard the mobile autonomous device to sense movement of the obstacles. Nguyen shows that the detection devices 360 are stationary, e.g., mounted cameras at traffic intersections. There is no discussion in Nguyen that these may be moved during operations of the system 101 shown in Figure 1 (or elsewhere). Baalke fails to overcome this deficiency such that claim 1 should be allowable due to this additional deficiency of the combination of Nguyen and Baalke.”
The Examiner disagrees:

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.T.K. /Examiner, Art Unit 3666                                                                                                                                                                                                        
/HARRY Y OH/Primary Examiner, Art Unit 3666